Citation Nr: 1040575	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-28 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss. 

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1965 to November 
1968 and from October 1972 to April 1977.

The appeal initially arose from a March 2005 rating decision by 
the Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2007, the Board remanded this 
matter to the RO to afford due process and for other development.  
The claim was denied by the Board in September 2009, and appealed 
by the Veteran.  Thereafter, in April 2010, pursuant to a Joint 
Motion of the parties, the United States Court of Appeals for 
Veterans Claims (Court) remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The record shows the Veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
January 2008.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of a 
claim.  Notice as to these matters was provided in the January 
2008 correspondence provided to the Veteran.

In light of points raised in the Joint Motion, and review of the 
claims file, the Board finds that further action on the claims on 
appeal is warranted.  It was noted that with respect the 
Veteran's claim for an increased rating for hearing loss, the 
Board had had failed to request and obtain the Veteran's 
employment physical examination reports and failed to give 
adequate reasons for not referring the claim for extraschedular 
consideration.  It was also noted that with respect to the 
Veteran's clam for TDIU, the Board's statement of reasons or 
bases is inadequate as it also referred to the missing employment 
physical examination reports. 

In correspondence dated in November 2004, the Veteran stated that 
he was unemployable because he could not pass his employment 
physical due to his hearing loss.  It appears that no action has 
been taken to identify, request, or obtain any employment 
physical examination records pertaining to his claims.  The 
AMC/RO must ask the Veteran to provide the name and address of 
any private medical care providers and assist him in obtaining 
those records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, who treated him for 
hearing loss problems beginning in 2000.  
After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the opportunity 
to obtain and submit those records for VA 
review.

2.  The RO should obtain any relevant 
employment medical records, such as 
employment physical examinations reports, and 
associate them with the claims folder.  The 
Veteran should be requested to sign and 
submit appropriate consent forms to release 
any private clinical records to the VA.  All 
responses from former employers should be 
included in the claims folder, and if any of 
the Veteran's former employers are no longer 
in business, this should be noted in the 
file.

3.  After completion of the above and any 
additional development deemed necessary, the 
issues of entitlement to an increased rating 
for hearing loss and TDIU should be reviewed 
with consideration of all applicable laws and 
regulations, including a discussion of 
whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321 for any service-connected disability 
on appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

